Case: 20-30540     Document: 00515744274         Page: 1     Date Filed: 02/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               February 12, 2021
                                  No. 20-30540                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Odell Wells,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:13-CR-151-2


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Odell Wells, federal prisoner # 33168-034, appeals the denial of his
   18 U.S.C. § 3582(c)(1)(A) motion for compassionate release from the 175-
   month sentence he received after pleading guilty to conspiracy to distribute
   and possess with intent to distribute 280 grams or more of a mixture or


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30540     Document: 00515744274           Page: 2   Date Filed: 02/12/2021




                                    No. 20-30540


   substance containing a detectable amount of cocaine base. We review the
   district court’s denial of his § 3582(c)(1)(A) motion for an abuse of
   discretion. See United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021).
          As a preliminary matter, we note that the Government is correct that
   Wells did not mail his notice of appeal within the 14 days allowed under
   Federal Rule of Appellate Procedure 4(b)(1)(A)(i). See Spotville v. Cain,
   149 F.3d 374, 376-78 (5th Cir. 1998). His notice of appeal was mailed,
   however, within the time for seeking an extension of the appeal period under
   Rule 4(b)(4) and therefore served as a request to extend the appeal period
   based on excusable neglect. See United States v. Golding, 739 F.2d 183, 184
   (5th Cir. 1984). The district court’s later grant of Wells’s motion to appeal
   in forma pauperis was an implicit finding of excusable neglect. See United
   States v. Quimby, 636 F.2d 86, 89 (5th Cir. 1981); see also FED. R. APP.
   P. 4(b)(4). Accordingly, Wells’s appeal is timely.
          Wells sought compassionate release under § 3582(c)(1)(A) based
   upon a variety of reasons, including that he should not have been sentenced
   as a career offender under U.S.S.G. § 4B1.1 following a “tentative plea.”
   The district court determined that it did not need to decide whether
   § 3582(c)(1)(A) or some alternate avenue was the proper vehicle to seek
   relief for a guidelines calculation error because it concluded that the career
   offender enhancement under § 4B1.1(a) was proper and it rejected Wells’s
   suggestion that his plea was “tentative.” The district court also determined
   that Wells put forth no other “extraordinary or compelling” reason
   warranting a sentence reduction as required by § 3582(c)(1)(A) and that,
   even if he had, he had not exhausted his administrative remedies as required
   by § 3582(c)(1)(A). See § 3582(c)(1)(A).
          On appeal, Wells does not address the district court’s finding that his
   guidelines range was properly calculated or that he failed to administratively




                                         2
Case: 20-30540     Document: 00515744274          Page: 3    Date Filed: 02/12/2021




                                   No. 20-30540


   exhaust his request for compassionate release as required by § 3582(c)(1)(A).
   Thus, he has abandoned those issues on appeal. See Brinkmann v. Dallas Cty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Moreover, we
   decline to consider new facts and arguments raised by Wells for the first time
   on appeal. See Thompson, 984 F.3d at 432 n.1; Leverette v. Louisville Ladder
   Co., 183 F.3d 339, 342 (5th Cir. 1999). Accordingly, the judgment of the
   district court is AFFIRMED.




                                         3